Russell, J.
The record bristles with points, but many of them are what Justice Samuel Lumpkin in one of his opinions designated as “pintees.” The only question which seems to be of such novelty and of such general interest as to require elaboration is the one dealt *648with in the fourth headnote. The injury complained of in the present case occurred at a crossing which was just outside of the town of Haralson and within about fifty yards of the corporate limits. The court charged the jury the law embodied in the Civil Code (1910), § 2675, which requires locomotive engineers to blow the whistle upon approaching public crossings outside of the corporate limits of cities and towns. The train which inflicted the injury was approaching the crossing from the side of it next to the town of Haralson, and there was some evidence that the bell was being rung as the crossing was approached. The contention of counsel for the plaintiff in error is that the provisions of section 2677 of the Civil Code (1910) are applicable, — that “within the corporate limits of the cities, towns, and villages of this State, the several railroad companies shall not be required to blow the whistle of their locomotives on approaching crossings or public roads in said corporate limits, but in lieu thereof the engineer of said locomotive shall be required to signal the approach of their trains to 'such crossings and public roads in said corporate limits, by tolling the bell of said locomotive." As to crossings located within the corporate limits of cities, towns, and villages, the whistle should not be blown; the requirement which we have just quoted being mandatory, and not permissive only. Georgia Railroad v. Carr, 73 Ga. 557. Much of the reasoning in the case just cited tends .to support the theory that the whistle shall not be blown while the train is within the corporate limits of the city, town, or village, even though the crossing about to be approached lies slightly beyond the limits, but the language of the statute itself seems to settle this question. The phrase, “in said corporate limits," which is twice used to designate the public roads mentioned in section 2677, supra, seems to have been advisedly used. The old law required the blowing of whistles as to all crossings, but the amendment contained in the section just referred to relieves from this requirement within the corporate limits of cities, towns, and villages, as to trains “approaching crossings or public roads in said corporate limits."

Judgment affirmed.'